DETAILED ACTION
1. 	This Office action is responsive to Applicant’s remarks submitted November 5, 2020. The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-23 are currently pending.

Response to Arguments
2.	The objection to claim 7 is overcome and/or withdrawn.
	The rejections under 35 U.S.C. § 112 of claims 1, 7, 12, and 15 are overcome and/or withdrawn.
	The objections to the drawings are maintained. The Applicant argues the systems and devices depicted “are configured to perform the functions recited in the claims,” and therefore the objections should be withdrawn (remarks, p. 12). The Examiner respectfully disagrees because only that which is old is actually shown in the figures.
	The Applicant refers to the note regarding contingent limitations set forth in the previous Office action (8/7/20 Office action, p. 2), and argues an apparatus claim “still requires structure for performing the functions should the condition occur” (remarks, p. 13). The Examiner agrees with this point, as contingent limitations are only applicable to method claims. The Applicant continues, stating the Office action “does not address the limitation in apparatus Claims 12 and 18.” This argument is moot in view of the current claim amendments.
	The Applicant argues the claims are distinct because the cited prior art fails to teach “using multiple IM resources in the CSI configurations” (remarks, p. 15). The Examiner respectfully disagrees. For instance, Geirhaofer teaches wherein one of multiple interference measurement resources is indicated ([0057]-[0059]). Further, Xiao teaches setting bits to indicate one of the multiple configured IM resources (9:5-45). This feature is also described in Liu ([0042]-[0046]).

	The Applicant argues amended claims 2 and 3 distinguish over the cited prior art. The Examiner respectfully disagrees. With respect to claim 2, the received configuration information indicates measurement resources according to zero-power and non-zero power reference signals, as previously noted. Therefore, “power related information” is included absent any further elaboration in the claim. With respect to claim 3, both Xiao and Liu teach including PC values. For instance, Liu teaches wherein the resource can be configured with one (or more) PC values. These values reflect resource element energy or power ([0036]).

Drawings
3.	Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (See, e.g., U.S. Publication No. 2010/0246376; figures 1-3.). See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-3, 7-9, 12-14, 18-20, and all dependent thereon, are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claims 1, 7, 12, and 18: the limitation “wherein the IM resource index indicates one of an IM resource among multiple IM resources configured to the UE” renders the claim(s) indefinite. This is because it is unclear if one or multiple IM resources are “configured to the UE [sic].” For purposes of examination, this limitation is interpreted as “wherein the IM resource index indicates one of an IM resource, among multiple IM resources, configured to the UE” (emphasis on the added commas). That is, the limitation is interpreted such that the index indicates one resource is configured, out of multiple possible resources.

Regarding claims 2, 3, 8, 9, 13, 14, 19 and 20:  the limitation “for each CSI process” renders the claim(s) indefinite. This is because only a single CSI process is referenced (e.g. claim 1, lines 4-5). For purposes of examination, the limitation is interpreted as “for the CSI process.”

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

10.	Claims 1-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2013/0258965 (hereinafter “Geirhofer”), in further view of either U.S. Patent No. 9,008,585 (hereinafter “Xiao”) or U.S. Publication No. 2013/0242902 (hereinafter “Liu”), and in further view of U.S. Publication No. 2013/0301548 (hereinafter “Etemad”).

Regarding claims 1, 7, 12, and 18: Geirhofer teaches a method for channel state information (CSI) reporting by a user equipment (UE) in a coordinated multipoint communication system, the method comprising:
receiving, from a base station, CSI configuration information for configuring a CSI process, the CSI configuration information including a pair of resource [indications] which comprise a CSI reference signal (CSI-RS) resource [indication] and an interference measurement (IM) resource [indication] for the CSI process (See, e.g., [0058]-[0062] and [0097]; channel measurement resources and interference measurement resources are specified in CSI configuration information.);
measuring a channel state using a CSI-RS resource and an interference using an IM resource; and transmitting CSI information determined based on the measured channel state and the interference, wherein two CSI subframe subsets are configured to the UE and the IM resource indicated by the IM resource index belongs to one of the two CSI subframe subsets (See, e.g., [0058]-[0069] and [0089]-[0094]; note corresponding measurements and feedback reporting.),
wherein the CSI-RS resource is based on non-zero power CSI-RS and the IM resource is based on zero power CSI-RS, and wherein the IM resource [indication] indicates one of an IM resource among multiple IM resources configured to the UE (See, e.g., [0057]-[0059]; one of multiple interference measurement resources is indicated; non-zero power and/or zero power reference signals are used for channel and interference measurements.). 
Geirhofer may teach or imply, but fails to explicitly state wherein the CSI configuration information (which indicates interference measurement resources and CSI resources) comprises respective indices (i.e. an interference measurement (IM) resource index and a CSI resource index). To the extent this indication feature is not inherent to the system of Geirhofer, Xiao nevertheless teaches implementing index and/or bitmap functionality for specifying particular resource (See, e.g., 8:10-31, 9:5-34, 12:5-40. See also 7:27-31; note subframe subset instantiation.). Xiao also teaches “wherein the CSI-RS resource is based on non-zero power CSI-RS and the IM resource is based on zero power CSI-RS, and wherein the IM resource index one of an IM resource among multiple IM resources configured to the UE” (See, e.g., 8:10-31, 9:5-34, and 14:34-49.).  It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate features from the system of Xiao, such as the resource configuration functionality, within the system of Geirhofer, in order to accommodate a CoMP set for a UE.
Alternatively, Liu teaches this index functionality (See, e.g., [0037]-[0043].), as well as “wherein the CSI-RS resource is based on non-zero power CSI-RS and the IM resource is based on zero power CSI-RS, and wherein the IM resource index one of an IM resource among multiple IM resources configured to the UE” (See, e.g., [0042]-[0046].). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate features from the system of Liu, such as the resource configuration functionality, within the system of Geirhofer, in order to accommodate a CoMP set for a UE.
Geirhofer modified by Xiao or Liu may teach or imply (See, e.g., Geirhofer [0094]; Xiao 8:10-31; and Liu [0051]; note the configurations are identified.), but fails to explicitly state wherein “the CSI configuration information [includes] an identifier of the CSI process.” To the extent this feature is not inherent to the system of Geirhofer modified by Xiao or Liu, Etemad teaches receiving a CSI process identifier (See, e.g., [0027], [0042], and [0051].). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate features from the system of Etemad, such as the identifying functionality, within the system of Geirhofer modified by Xiao or Liu, in order to identify a particular CSI process.
The rationale set forth above regarding the method of claim 1 is applicable to the method and apparatuses of claims 7, 12, and 18, respectively.

Regarding claims 2, 3, 8, 9, 13, 14, 19 and 20: Geirhofer modified by Xiao or Liu, and further Etemad, further teaches wherein the CSI configuration information further includes CSI-RS power related information for each CSI process (i.e. claim 2); and wherein the CSI configuration information further comprises a reference transmitted power Pc value for each CSI process (i.e. claim 3) (See, e.g., Xiao 4:65-5:16; and Liu [0036].). The motivation for modification set forth above regarding claim 1 is applicable to claims 2 and 3. 
The rationale set forth above regarding the methods of claims 2 and 3 is applicable to the methods and apparatuses of claims 8, 9, 13, 14, 19, and 20, respectively.

Regarding claims 4, 10, 15, and 21: Geirhofer modified by Xiao or Liu, and further Etemad, further teaches wherein the CSI information further includes a channel quality indicator (CQI) value (See, e.g., Geirhofer: [0042], [0052]-[0057], [0077], and [0092]. See also Xiao: 6:35-61, 8:54-65. See also Liu: [0042]-[0046]. See also Etemad [0029].). The motivation for modification set forth above regarding claim 1 is applicable to claim 4.
The rationale set forth above regarding the method of claim 4 is applicable to the method and apparatuses of claims 10, 15, and 21, respectively.

Regarding claims 5, 11, 16, and 22: Geirhofer modified by Xiao or Liu, and further Etemad, further teaches wherein the CSI configuration information is received via higher layer signaling (See, e.g., Geirhofer: [0093] and [0096]. See also Xiao: 4:8-13. See also Liu: [0022]-[0023].). The motivation for modification set forth above regarding claim 1 is applicable to claim 5.
The rationale set forth above regarding the method of claim 5 is applicable to the method and apparatuses of claims 11, 16, and 22, respectively.

Regarding claims 6, 17, and 23: Geirhofer modified by Xiao or Liu, and further Etemad, further teaches wherein the UE is configured to report feedback for independent periodic physical uplink control channel (PUCCH) reporting for multiple CSI configurations and wherein periodic feedback mode parameters for two or more CSI configurations are set up independently(See, e.g., Geirhofer: [0042], [0072]-[0077]. See also Xiao: figures 6-8, 5:53-54. See also Liu: [0035], [0046], and [0052].). The motivation for modification set forth above regarding claim 1 is applicable to claim 6.
The rationale set forth above regarding the method of claim 6 is applicable to the method and apparatus of claims 17 and 23, respectively.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476